Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00117-CV


           RIVER OAKS PROPERTY OWNERS, INC., Appellant

                                        V.

   MIRADOR BUILDERS, LP AND JENNIFER L. HAMELET, Appellees

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-65755


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 6, 2014. On February 14,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.